PER CURIAM:
In these consolidated appeals, Elbert Thomas Knight appeals the district court’s order denying reconsideration of his motion seeking an order to compel the Government to file a motion to reduce his sentence based on substantial assistance. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Knight, Nos. 2:96-cr-00196-HCM; 2:00-cr-00056-RAJ (E.D.Va. filed Feb. 27, 2007; entered Feb. 28, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.